Citation Nr: 1539501	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, and pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from May 2002 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  The Newark, New Jersey, RO has assumed jurisdiction.   

The Veteran requested a Travel Board hearing before a Veterans Law Judge and the hearing was scheduled for September 2011.  The Veteran did not appear for the scheduled examination and did not show good cause for failing to appear for the hearing.  

In July 2014, the Board remanded this matter for additional development, to include scheduling a VA examination to determine the current severity of the Veteran's right foot disability.  The Veteran was scheduled for the examination in August 2014 and failed to appear.  She has not provided good cause for her failure to appear or requested that the examination be rescheduled.  As such, the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, has been manifested by pain on use and with motion, swelling, and tenderness to palpation and is productive of mild to moderate disability.

2.  The Veteran's right foot is manifested by pes planus with weight-bearing; there has been no demonstration of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or characteristic callosities, at any time.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.46, 4.71a, Diagnostic Codes 5277-5284 (2015).

2.  The criteria for a separate disability rating of 10 percent for right foot pes planus, and no more, have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of a higher initial evaluation, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, a VA examination report, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded a VA examination relating to the claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, as part of the July 2014 remand, the Veteran was to be scheduled for a VA examination to determine the severity of her service-connected right foot disorder.  The Veteran was scheduled for the requested examination in August 2014.  She did not report for the examination and has not provided good cause as to why she did not report.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board will adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by her representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran maintains that the symptomatology associated with her right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, and pes planus, is more severe than the 10 percent disability evaluation which has been currently assigned.  She maintains that an evaluation in excess of 10 percent is warranted.  Service connection is in effect for right foot status post bunionectomy and status post sesmoid excision, with mild osteoarthritis and pes planus.  The Veteran has been assigned a 10 percent disability evaluation under Diagnostic Codes 5276-5280.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015). 

Under Diagnostic Code 5276, pertaining to pes planus, the rating schedule provides a zero percent (noncompensable) rating is warranted for mild symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate bilateral or unilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of feet; a 20 percent rating for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is provided for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent evaluation is also provided for pronounced unilateral pes planus; manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent. 38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensable (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensable (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Scars are rated using diagnostic codes 7800 through 7805.  Effective October 23, 2008, VA revised the criteria for the evaluation of scars.  These revisions were effective October 23, 2008 and were applicable to all applications for benefits received by VA on or after October 23, 2008.  Also, a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR § 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on the amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR § 3.400, etc.  73 Fed. Reg. 54,710 -12 (Sept. 23, 2008).  A review of the record before the Board does not contain any request for review under the revised rating criteria. 

Nonetheless, the Board has reviewed the revised criteria for evaluating skin disabilities in accordance with VAOPGCPREC 7-2003.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Accordingly, VA must evaluate the Veteran's scar under both the former and the 2008 schedular criteria change, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b). VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

After a full review of the evidence, lay and medical, the Board finds that a separate 10 percent rating, but no more, under Diagnostic Code for the service-connected pes planus is warranted.  The Board further finds that  rating in excess of 10 percent for right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis is not warranted. 

In conjunction with the Veteran's initial claim for service connection she was afforded a VA examination in October 2007.  At the time of the examination, the Veteran reported having chronic pain in her right foot.  She rated it as 9/10 at the end of the day.  She also reported intermittent swelling, which occurred four to five times per week.  She noted having pain at the base of her metatarsal heads.  She reported pain along the plantar surface of the feet.  She indicated that she could stand for 15 minutes and walk for 10 to 15 minutes.  

Physical examination revealed the Veteran to have a one inch scar along the medial aspect of the right 1st metatarsal which was noted to be non-tender and non-indurated.  There was no hypersensitivity and no indication of abnormal shoe wear.  The examiner did note some tenderness to palpation along the right metatarsal head with no heel pain and no Achilles tendon pain.  The Veteran had full movement of all toes.  There were no abnormal skin findings such as calluses, breakdowns, or ulcers.  Pes planus, bilaterally, with weight bearing was noted to be present.  X rays showed right foot postsurgical changes of the 1st metatarsal and minimal osteoarthritis changes in the 1st MTP joint.  The diagnoses included pes planus.  The examiner indicated that there was no change in active or passive range of motion during repeat testing times 3 against resistance, and no additional losses of range of motion were anticipated by the examiner for the bilateral feet due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.

In a November 2007 treatment record, the Veteran was noted to have right foot pain.  She stated that she was having trouble walking.  In October 2008, the Veteran again reported having right foot pain.  She reported considerable pain of the plantar midfoot in the metatarsal region.  Right foot pain was again noted at the time of a September 2009 visit.  

In October 2013, the Veteran again reported having right foot pain.  She stated that the pain had increased.  The Veteran was noted to have a right great hammertoe deformity with chronic right toe pain on ambulation.  Physical examination revealed right foot pain with no swelling or redness.  A diagnosis of right hammer toe deformity was rendered.  Right toe pain was again noted at the time of a July 2014 visit.  

As noted above, pursuant to the July 2014 Board remand, the Veteran was scheduled for a VA examination in August 2014.  She failed to appear for the examination and has provided no good cause for her failure to appear.  Information obtained from the examination may have been beneficial to the Veteran's claim.  

The Board notes that with regard to the residual scar resulting for the bunionectomy and sesamoid excision, a compensable rating is not warranted at any time.  A rating using DC 7801 is not appropriate, as the scars are not deep, nor do they cause limited motion.  The scars do not exceed (or even approximate) 144 sq. inches, as is required for a compensable rating under Diagnostic Code 7802.  An increased evaluation is also not warranted under Diagnostic Code 7803, as the Veteran's scars have not been shown to be unstable.  As to Diagnostic Code 7804, there were no objective findings or reports of painful scars on any VA examination.  As to Diagnostic Code 7805, the Veteran has not been shown to have limitation of motion based upon her postoperative scar. 

As to the right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, the Board notes that a 10 percent rating is the highest available rating under Diagnostic Code 5280 following surgery with resection of the metatarsal head.  Diagnostic Codes 5277, (bilateral weak foot), 5279 (anterior metatarsalgia) and 5281 (hallux rigidus) also allow for no more than 10 percent disability evaluations.  However, since the effective date of service connection, none of these conditions have been diagnosed as part of her service-connected disability.  Similarly, Diagnostic Code 5278 claw foot (pes cavus) and Diagnostic Code 5283 (malunion of the tarsal or metatarsal bones) are not for consideration, as there is no evidence that the Veteran suffers from these disorders.  

While VA treatment records reveal that the Veteran has a right great hammertoe deformity, service connection is not currently in effect for hammertoe and rating under Diagnostic Code 5282 is not warranted.  Even if service connection for hammertoe were in effect, there is involvement of only one toe, which would warrant no more than a noncompensable disability evaluation.  

The Board further finds that no more than a 10 percent rating would be warranted under Diagnostic Code 5284 for the right foot.  The findings made at the time of the VA examination reflect no more than mild to moderate symptoms.  The Veteran has complained of experiencing pain in her right foot that has rendered her unable to stand or walk for prolonged periods of time.  The Board has considered the Veteran's subjective reports of functional limitations associated with her status post bunionectomy and status post sesamoid excision.  The Board finds that the weight of the lay and medical evidence does not demonstrate the presence of symptoms that more nearly approximate moderately-severe residuals of a right foot injury under Diagnostic Code 5284.  Information obtained from an additional VA examination may have been beneficial to the Veteran's claim, but she failed to report for the scheduled VA examination without good cause.  As such, no more than the currently assigned 10 percent evaluation would be warranted.

As to the Veteran's pes planus, resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent disability evaluation and, no more, is warranted for the Veteran's right foot pes planus.  Pes planus with weight bearing was noted on the October 2007 VA examination which the Board finds is sufficient to demonstrate that the condition more nearly approximates moderate unilateral pes planus.  The Board finds that it does not constitute pyramiding to grant a separate rating under Diagnostic Code 5276.  There has been no demonstration of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or characteristic callosities, at any time, as is required for a higher evaluation under Diagnostic Code 5276.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's right foot disability has been manifested by pain, tenderness, and increased pain with use of the foot, especially with prolonged walking and standing.  The schedular rating criteria provides for ratings based on these symptoms and manifestations.

The schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's right foot disability picture and therefore referral for consideration of extraschedular rating is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

ORDER

An evaluation in excess of 10 percent for right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, is denied.  

A separate 10 percent disability evaluation, and no more, for right foot pes planus from August 30, 2007, is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


